Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 recites “a system as recited in claim 1” and should recite “the system as recited in claim 1”.
Claim 9 recites “integrated fuel pump controls (IFPC) servo pump supply pressure fine filtered (PFA)” and should recite “integrated fuel pump controls (IFPC) servo pump supply pressure fine filtered (PFA) pressure”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "fuel flow meter (PFDV)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “PFA”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the un-equalized mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the equalized or unequalized mode" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites “the SEV is configured to passively open as pressure rises in the unequalized or equalized mode”.  Base claim 4 describes two pressures, the PFA and PD.  It is unclear which pressure this limitation refers to.  Clarification is required.
Claim 8 recites “an alternate flow path to a flow path through the EBV”.  It is unclear if the alternate flow path leads to the flow path through the EBV, i.e. two flow paths in series, or if the alternate flow path is an alternative to the flow path through the EBV, i.e. the flow either goes through the alternate flow path or the EBV.   Clarification is required.
Claim 9 recites “drain pressure (PD)”.  It is unclear if this refers to the same named element recited in base claim 1 or a second drain pressure.  Clarification is required.
The term “low” in claim 11 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is therefore unclear how low of an acceleration pressure rise would be considered low.  Clarification is required.  Claim 12 has the same issue with respect to the high acceleration pressure rise.
Claim 13 requires an action “when the EBV is too slow”.  The term “too slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is therefore unclear how slow the EBV would have to be working in order to be considered too slow.  Clarification is required.  
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futa et al. (US 2010/0050593).
Regarding claim 1, Futa discloses a system (16 and 24) comprising: 
a flow inlet conduit (154); 
a primary conduit (38) branching from the flow inlet conduit for delivering flow to a set of primary nozzles (paragraph 16); 
an equalization bypass valve (EBV) (52) that connects between the flow inlet conduit and a secondary conduit (40) for delivering flow to a set of secondary nozzles (paragraph 16), wherein the EBV is connected to be controlled to apportion flow from the flow inlet conduit to the secondary conduit (paragraph 21); and 
a secondary equalization valve (SEV) (56) that connects between the flow inlet conduit and the secondary conduit, wherein the SEV is connected to be controlled by drain pressure (PD) (pressure of flow that drains into 122 from 34-6) to apportion flow from the flow inlet conduit to the secondary conduit (paragraph 21).
Regarding claim 2, Futa discloses wherein the SEV includes a piston (116) that divides the SEV between inlet pressure from fuel flow meter (PFDV) (46) and PD to apportion flow from the flow inlet conduit to the secondary conduit based on a pressure differential between PFDV and PD (the piston moves based on the difference between the inlet pressure through 44 on one side and the drain pressure from 34-6 on the other side).
Regarding claim 3, Futa discloses wherein the EBV includes a piston (100) that divides between an equalization conduit (34-7) and the flow inlet conduit to apportion flow from the flow inlet conduit to the secondary conduit based on a pressure in the equalization conduit (the pressure in the equalization conduit pushes the piston and apportions the flow through 80 to the secondary conduit 40 based on the position of the piston 100).
Regarding claim 4, Futa discloses wherein the equalization conduit is connected to a pressure equalization solenoid (PES) (110) configured to equalize pressure between the PFA (See 112 above, for purposes of examination this is assumed to mean a pressure.  Pressure in 34-1) and the PD (Solenoid 110 can equalize the pressure between the drain pressure in 34-6 and the PFA pressure in 34-1 by moving ball 112).
Regarding claim 8, Futa discloses a method comprising: in a system as recited in claim 1 (see rejection of claim 1 above), opening an alternate flow path (see 112 rejection above, for purposes of examination this is assumed to be an alternative to the flow path through  the EBV) to a flow path through the EBV, wherein the alternate flow path passes through the SEV (Figure 6 shows the alternate flow path 120 goes through 56).
Regarding claim 9, Futa discloses wherein opening the alternate flow path includes providing an equalization back up (58) in case of failure of a pressure equalization solenoid (PES) (110) configured to equalize pressure between integrated fuel pump controls (IFPC) servo pump supply pressure fine filtered (PFA) (pressure in 44) and drain pressure (PD) (paragraph 33).
Regarding claim 10, Futa discloses wherein opening the alternate flow path includes providing an equalization back up (58) in case of failure of the EBV (paragraph 33).
Regarding claim 14, Futa discloses wherein the SEV opens after the system switches from an un-equalized mode to an equalized mode (paragraph 33 describes moving the SEV 46 into an open position after the system switches to the equalized mode), wherein in the equalized mode the primary and secondary conduits are at equal pressure, and in the un-equalized mode the primary and secondary conduits are at unequal pressure (paragraph 2 describes the flow to the two sets of nozzles and thus their conduits as unequal during start up, during the default mode, i.e. un-equalized mode, and providing an equalized flow to the two sets of nozzles and thus their conduits during the equalized mode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Futa et al. (US 2010/0050593).
Regarding claim 5, Futa discloses all the essential features of the claimed invention except further comprising an un-equalized enrichment valve (UEV) that connects between the flow inlet conduit and the secondary conduit.
Although Futa fails to teach a separate SEV and UEV, it has been held in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “the duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04, Section VI(B)).  In the instant claim the additional valve (UEV) connects the flow inlet and the secondary conduit.  Futa’s SEV 56 connects the flow inlet 154 and the secondary conduit 40.  Accordingly, since Applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable result of prior art elements according to their established functions resulting in the mere duplication of parts.
Regarding claim 6, Futa discloses the invention as claimed and described above.  Futa further teaches wherein the UEV is configured to pressurize the primary conduit higher than the secondary conduit in the un-equalized mode (paragraph 2 describes the biasing, i.e. pressurizing to a higher value, the fuel flow to the atomizer nozzles, i.e. the primary nozzles which receive fuel flow from the primary conduit, during the un-equalized mode).
Regarding claim 7, Futa discloses the invention as claimed and described above.  Futa further teaches wherein the SEV is configured to passively open as pressure rises in the equalized or unequalized mode (See 112 rejection above, for purposes of examination this is assumed to refer to any pressure rise in the system.  Figure 2 shows the SEV 56 is not a control valve, but rather moves based on changes in pressure in 34-1 or 34-7, therefore the SEV 56 passively opens as pressure rises in either channel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741